Citation Nr: 1604701	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant (Veteran) represented by:	Charles E. Stalnaker, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In April 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of each hearing have been included in the record.  

In June 2012, the Board remanded this matter for additional development and medical inquiry.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record consists solely of electronic claims files and has been reviewed.  No new and material evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2014.  

In a statement received in June 2015, the Veteran claimed service connection for radiculopathy into his legs, and for numbness in his feet.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

REMAND

A remand is warranted for additional medical inquiry into the claims on appeal. 

The Veteran maintains that he injured his head on three occasions during service.  One of the injuries - resulting from a slip and fall - is documented in the service treatment records (STRs).  The other two injuries - being hit aboard a ship by a falling "pipe wrench" and being hit by a shipmate's arm cast - are not documented in the STRs.  He has argued in various statements of record that his current vertigo and headaches resulted from the in-service injuries.  He has also argued that his problems are secondary to service-connected disorders (i.e., sensorineural bilateral hearing loss and tinnitus).    

The Veteran has undergone multiple VA examinations into his claims for which multiple reports and opinions have been included in the claims file.  The most recent report and opinion are dated in February 2013, and were included in the record pursuant to the Board's June 2012 remand.  The report and opinion are not adequate because it is not clear that the examiner reviewed the entire claims file (to include VBMS and VVA), the opinions in the report are contradictory, and the opinion does not directly address the Veteran's claims (documented and undocumented) of in-service head injuries.    

As such, the Board finds it appropriate to provide the Veteran with a new and comprehensive VA compensation examination which addresses each of his lay assertions, and which addresses each of the theories of entitlement to service connection at issue here.   

Further, it appears that relevant private medical evidence may be outstanding.  A February 2013 statement of record indicates that the Veteran wanted to submit additional private medical evidence pertaining to his vertigo disorder.  The record does not indicate such evidence was submitted.  He should be provided an additional opportunity to submit that evidence.

Lastly, all outstanding VA treatment records should be included in the claims file.     

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since March 2013. 
 
2.  Request that the Veteran provide an updated VA Form 21-4142 so VA can attempt to obtain medical evidence the Veteran referred to in a communication with the RO in February 2013, or to obtain any other additional relevant and outstanding private medical evidence.  

3.  If any search for additional records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).
 
4.  After the development above has been completed, schedule the Veteran for an appropriate VA examination into his claims to service connection for vertigo and headaches.  Any indicated tests should be accomplished.  Prior to examination, the examiner should review the entire electronic record in VBMS and VVA, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then address the following inquiries: 

(a) Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's current vertigo or his headaches began in or relates to active service? 

In answering this question please address the Veteran's lay assertions that he injured his head in service on three separate occasions (slip and fall, being hit by a falling pipe wrench, and being hit by a shipmate's arm cast).  

In answering this question, please address the STRs which note a slip and fall, and which note complaints of headaches on multiple occasions.  

In answering this question, please also address the September 2007 VA report which suggests a relationship between an in-service fall and vertigo.  

(b) If the answer to (a) is negative for either disorder, is it at least as likely as not that either vertigo or headaches is due to or caused by a service-connected disorder such as hearing loss or tinnitus?

(c) If the answers to (a) and (b) are negative, is it at least as likely as not that either vertigo or headaches is aggravated (i.e., permanently worsened beyond the natural progress) by service-connected hearing loss and/or tinnitus? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

In addressing the issue of secondary service connection, please address the February 2013 VA report which implies an interaction between the Veteran's vestibular problems and his hearing loss and tinnitus.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be supported by a complete explanation. 
 
5.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
6.  After all the above development and medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




